     Case 4:19-cv-00212-MW-MAF Document 212 Filed 01/06/21 Page 1 of 3




                UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF FLORIDA
                    TALLAHASSEE DIVISION


JAC’QUANN (ADMIRE)        )
HARVARD, et al.,          )
                          )
         Plaintiffs,      )
                          )
v.                        )           Case No.: 4:19-cv-00212-MW-CAS
                          )
                          )
MARK S. INCH, et al.,     )
                          )
         Defendants.      )
__________________________


   PLAINTIFFS’ NOTICE OF WITHDRAWAL OF DECLARATION OF
        MACK SIMMONS FROM PLAINTIFFS’ MOTION FOR
                 PROTECTIVE ORDER (ECF 183)

      Plaintiffs, by and through their undersigned counsel, hereby notify the Court

and Defendants that they withdraw the Declaration of Mack Simmons, DC#

P53779, (ECF No. 183-9) from Plaintiffs' Motion for Protective Order (ECF No.

183) and will not call Mr. Simmons to testify at the evidentiary hearing scheduled

in this matter to commence on January 11, 2021.

                             Local Rule 7.1(F) Certificate

      Under N.D. Local Rule 7.1(F), the undersigned counsel hereby certifies that

this Notice contains 99 words.
     Case 4:19-cv-00212-MW-MAF Document 212 Filed 01/06/21 Page 2 of 3




Dated: January 6, 2021            Respectfully Submitted,

                                  /s/ Andrea Costello
                                  Andrea Costello
                                  Fla. Bar No. 532991
                                  Christopher M. Jones
                                  Fla. Bar No. 994642
                                  Jennifer Painter
                                  Fla. Bar No. 110966
                                  Aimee Lim
                                  Fla. Bar No. 116209
                                  Florida Legal Services
                                  122 E. Colonial Drive, Suite 100
                                  Orlando, FL 32801
                                  Telephone: (407) 801-0332 (direct)
                                  andrea@floridalegal.org
                                  christopher@floridalegal.org
                                  jennifer.painter@floridalegal.org
                                  aimee.lim@floridalegal.org

                                  Kelly Knapp
                                  Fla. Bar No. 1011018
                                  Leonard J. Laurenceau
                                  Fla. Bar No. 106987
                                  Southern Poverty Law Center
                                  2 South Biscayne Boulevard
                                  Miami, FL 33131
                                  Telephone: (786) 347-2056
                                  kelly.knapp@splcenter.org
                                  leo.laurenceau@splcenter.org

                                  Dante P. Trevisani
                                  Fla. Bar No. 72912
                                  Laura A. Ferro
                                  Fla. Bar No. 1015841
                                  Sam Thypin-Bermeo
                                  Fla. Bar No. 1019777
                                  Marcel A. Lilavois Jr.
                                  Fla. Bar No. 1016175
                                  Kara Wallis (admitted pro hac vice)

                                    2
Case 4:19-cv-00212-MW-MAF Document 212 Filed 01/06/21 Page 3 of 3




                             Florida Justice Institute, Inc.
                             100 SE 2nd St., Ste 3750
                             Miami, FL 33131
                             Telephone: (305) 358-2081
                             dtrevisani@floridajusticeinstitute.org
                             lferro@floridajusticeinstitute.org
                             sthypin-bermeo@floridajusticeinstitute.org
                             mlilavois@floridajusticeinstitute.org
                             kwallis@floridajusticeinstitute.org


                             Attorneys for Plaintiffs




                               3
